Citation Nr: 1539569	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a deviated nasal septum status post rhinoplasty. 

2.  Entitlement to service connection for chronic sinusitis. 

3.  Entitlement to service connection for loss of smell. 

4.  Entitlement to service connection for loss of taste. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1978 to August 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In addition to the service connection claims listed on the first page of this decision, the Veteran also appealed the RO's denial of service connection for sleep apnea.  During the pendency of the Veteran's appeal, the RO granted service connection for sleep apnea in a March 2015 rating decision.  As a full grant of the benefit on appeal, no further discussion of that issue is necessary.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the claimant if further action is required.


REMAND

Pursuant to a November 2014 Board remand, the RO scheduled the Veteran for an examination held in January 2015 to determine the etiology of his chronic sinusitis, deviated nasal septum, and loss of sense of smell and taste.  The Veteran contends that these conditions are related to an in-service rhinoplasty.  Unfortunately, there are issues with the examinations that warrant a remand for an addendum opinion. 

In the January 2015 post-remand VA examination, the examiner opined that the Veteran's chronic sinusitis and deviated nasal septum were less likely than not (less than 50% probability) incurred in or caused by the in-service rhinoplasty.   In the examiner's rationale, she asserted that the chronic sinusitis and deviated nasal septum were caused by a 2011 fall.  Although the 2011 fall may account for the Veteran's most recent symptoms, the fall could not account for the deviated nasal septum and chronic sinusitis which were noted on the record 10 years before the fall in October 2001 CT scan results.  Accordingly, the Board must remand these claims for clarification of the opinions.  

The claims of service connection for the loss of smell and taste are inextricably intertwined with the issues being remanded herein because the Veteran contends that these issues arose from the deviated nasal septum and the chronic sinusitis.  Accordingly, these issues must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Fayetteville, Arkansas VA Medical Center since April 2014.  

2.  Obtain an addendum opinion to the January 2015 examination regarding the etiology of the deviated nasal septum and the chronic sinusitis.   The examiner should answer the following questions: 

(a)  Is it at least as likely as not (probability of 50
percent or greater) that the Veteran's deviated nasal septum had its onset during active service, to include the September 1985 rhinoplasty or is otherwise related to service?

(b)  Is it at least as likely as not (probability of 50
percent or greater) that the Veteran's chronic sinusitis had its onset during active service, to include the September 1985 rhinoplasty or is otherwise related to service?

The examiner must discuss the etiology of the symptoms noted in the October 2001 CT scan. 

3.  Then, readjudicate the issue on appeal.  If the benefit on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and appropriate time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




